Case 18-31274 Document 1913 Filed in TXSB on 11/16/18 Page 1 of 2

United States Bankruptcy Court
Southern District of Texas

Inre: iHeartMedia, Inc. Case No.: 18-31274
Court ID (Court use only)

NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security,
of the claim referenced in this notice.

Bradford Capital Holdings, LP Launchsquad LLC

Name of Transferee Name of Transferor

Name and Address where notices to transferee Court Record Address of Transferor
should be sent (Court Use Only)

Bradford Captial Holdings, LP

P.O. Box 4353

Clifton, NJ 07012

Attn: Brian Brager

Phone: (862) 249-1349

Email: bbrager@bradfordcapitalmgmt.com

Last Four Digits of Acct #: Last Four Digits of Acct. #:

Name and Address where transferee payments Name and Current Address of Transferor
should be sent (if different from above)
Launchsquad LLC
340 Pine Street, Suite 100
San Francisco, CA 94107
Scheduled Claim Number: 744530
Scheduled Claim Amount: $44,056.45
Proof of Claim Number: 1250
Proof of Claim Amount: $44,056.45

I declare under penalty of perjury that the information provided in this notice is true and correct to the best
of my knowledge and belief.

By:_/s/ Brian Brager Date: 11/16/2018
Transferee/Transferee’s Agent
Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

 

~~DEADLINE TO OBJECT TO TRANSFER~~

 

The transferor of claim named above is advised that this Notice of Transfer of Claim Other Than for
Security has been filed in the clerk’s office of this court as evidence of the transfer. Objections must be
filed with the court within twenty (20) days of the mailing of this notice. If no objection is timely received
by the court, the transferee will be substituted as the original claimant without further order of the court.

Date:

 

CLERK OF THE COURT
Case 18-31274 Document 1913 Filed in TXSB on 11/16/18 Page 2 of 2

EVIDENCE OF TRANSFER OF CLAIM

TO: United States Bankrupicy Court
Southem District of Texas
Attention: Clerk

AND TO: iHeari{Media, Inc. (“Debtor”)
Case No. (8-31274

Proof of Claim # 1250
Schedule #: RGM 7 YY5 30

Launchsquad LLC, its successors and assigns (“Assignor”), for good and valuable consideration the receipt and
sufficieacy of which is hereby acknowledged, does. hereby unconditionally and itrevocably sell, iransfer and assign unto:

Bradford Capital Holdings, LP
Attention: Brian L. Brager

PO Box 4353

Clifton, NJ 07012

its-successors and assigns (“Assignee”), all rights, title and‘interest, claims and causes of action in and to,-or-atising under
or in connection with, its claim.(as such ‘ferr is defined i id Section 101(5) of the U.S. bankruptcy Code), in and tothe
claim of Assignor, including, ali rights of stoppage. in transit, replevin and:reclamation, (the “Ciaim”) against the Debtor in
the Bankruptcy Court, orany other court with jurisdiction over the bankfuptcy proceedings of the Debtor.

Assignor hereby waives any. objection to the transfer of the Claim to Assignee on the books.and records of the Debtor and
the Bankruptcy Court, and hereby waives. to the fullest extent-permitted by law any notice or right to a hearing as may-be
imposed by Rule 3001 of the Federal. Rules of Bankruptcy Procedures, the Bankruptcy Code, applicable’ local bankruptcy
rules-or applicable law. Assignor acknawledges, understands and agrees, and hereby stipulates that an order of the
Bankruptcy Court may be entered without further notice to Assignor transferfing to Assignee the Claim and recognizing
the Assignee as the solé owner and halder of the Claim.

‘You are hereby directed to make all future payments and:distributions, and to give all notices-and other communications,
in respect of the Claim to Assignee.

IN WITNESS WHEREOF, cach; of the undersi; VEE.» executed this Evidence of Transfer by its duly authorized
representative dated this day of MO 2018.

Launchsquad LLC Bradford Capital Holdings, LP
By: Bradford Capital GP, LLC, its’ General Partner

ay a

Name: Brian Brager
Title: Managing Member

 
